DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 been entered.

Response to Amendment
The amendment of 8/24/2021 has been entered.
Disposition of claims: 
Claims 14 has been canceled.
Claims 1-13 and 15-20 are pending.
Claims 1, 6, and 19 have been amended.
The amendments to claims 1, 6, and 19 have overcome the rejections of claims 1-18 and 20 under 35 U.S.C. 112(b) regarding the limitation of substituents of alkyl, alkenyl, and alkynyl groups and the rejections of claims 1-18 and 20 under 35 U.S.C. 112(b) regarding the limitation 
The amendments to claims 1, 6, and 19 and the cancelation of claim 14 have overcome:
the rejections of claims 1-10, 12-13, 15, and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahn et al. (US 2017/0117488 A1, hereafter Ahn), 
the rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1), 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 33 through the second paragraph of the bottom of page 36 of the reply filed 8/24/2021 regarding the rejections of claims 1-18 and 20 under 35 U.S.C. 112 set forth in the Office Action of 5/25/2021 have been considered. 
Those rejections have been withdrawn, rendering these arguments moot.
Applicant’s arguments see the last paragraph of page 36 through the last paragraph of page 39 of the reply filed 8/24/2021 regarding the rejections of claims 1-10, 12-13, 15, and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Ahn, the rejections of claim 14 under 35 U.S.C. 103 over Ahn, the rejections of claims 11 and 19 under 35 U.S.C. 103 over Ahn/Montenegro, the rejections of claim 16 under 35 U.S.C. 103 over Ahn/Park/Vo/Wakimoto, the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Ahn/Pang, set forth in the Office Action of 5/25/2021 have been considered. 
Applicant argues
Respectfully, the Examiner does not agree.
In the instant claim 1, Applicant recites “at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b, and all of R21 to R23 are not each a group represented by Formula 2a”.
It is unclear 1) whether the limitation means any one of R21, R22, and R23 is not Formula 2a, or 2) whether it is not allowed only when all of R21, R22, and R23 are Formula 2a. That is, there are at least two ways (1 and 2 above) to interpret the claim limitation.
Applicant argues that the claim limitation is interpreted along with the option 1) above. However, the specification ([0028]) recites “at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b, provided that each of R21 to R23 is not a group represented by Formula 2a”. The way the limitation is written in the specification is different from the way the limitation is written in the instant claim 1 (compare two phrases underlined in bold above).
Because this claim limitation is indefinite and provides at least two different interpretations, a rejection under 35 U.S.C. 112(b) is applied in this Office Action. 
Furthermore, Compound H-4 of Ahn still reads on the limitation of the second compound of the instant claim 1. 
In light of the amendments, the following rejections have been updated in this Office Action. 
the rejections of claim 16 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Park et al. (US 2015/0364696 A1), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189) and Wakimoto et al. (US 2002/0149010 A1), 
the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012) set forth in the last Office Action, and
the rejections of claims 11 and 19 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1, hereafter Montenegro).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b, and all of R21 to R23 are not each a group represented by Formula 2a
It is unclear 1) whether the limitation means any one of R21, R22, and R23 is not Formula 2a, or 2) whether it is not allowed only when all of R21, R22, and R23 are Formula 2a. That is, there are at least two ways (1 and 2 above) to interpret the claim limitation.
The way the limitation is written in the instant claim is different from the way the limitation is written in the specification. The specification ([0028]) recites “at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b, provided that each of R21 to R23 is not a group represented by Formula 2a”. 
While the limitation describes in the instant specification ([0028]) is clear and cannot be read along with the interpretation option 2) above, the limitation recited in the instant claim 1 provides at least two different ways of interpretation, rendering this claim indefinite. 
For the purpose of prosecution, the Examiner interprets the limitation to mean either 1) any one of R21, R22, and R23 is not Formula 2a, or 2) it is not allowed only when all of R21, R22, and R23 are Formula 2a. That is, according to the interpretation 2) above, a prior art compound wherein two of R21, R22, and R23 are represented by Formula 2a and the other one of them is not represented by Formula 2a, still reads on the claim limitation.
Regarding claims 2-13, 15-18, and 20, claims 2-13, 15-18, and 20 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al. (US 2017/0213968 A1, hereafter Park ‘968).
Regarding claims 1-13, 15, and 17-18, Park ‘968 discloses an organic light-emitting device (“organic electroluminescent device” in [008]; “Example 1-3” in [069], and Table 1) comprising a first electrode (“anode”; ITO), a first hole transport layer (“N-([1,1′-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine”, hereafter “HTL Compound of Park ‘968”), a second hole transport layer (Compound H4-56), a emission layer (“first host” of Compound H1-35, “second host” of Compound H2-31, and “dopant” of Compound D-25), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image1.png
    290
    616
    media_image1.png
    Greyscale

The first hole transport layer material of HTL Compound of Park ‘968 has identical structure of Applicant’s first compound of Formula 1, wherein L11 and L12 are each an unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; 11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.

    PNG
    media_image2.png
    320
    567
    media_image2.png
    Greyscale

The second hole transport layer material of H4-56 of Park ‘968 has identical structure as Applicant’s second compound of Formula 2, A21 is a C3-C60 carbocyclic group (benzene); a21 is 0; a22 and a23 are each 1; R21 is an unsubstituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R22 and R23 are each unsubstituted C6-C60 aryl group (phenyl); R214 and R215 are each unsubstituted C1-C60 aryl group (phenyl), wherein R214 and R215 are optionally linked to form a saturated or unsaturated ring; R216 and R217 are each hydrogen; at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R21 is Formula 2b) and all of R21 to R23 are not each a group represented by Formula 2a; b21, b22, and b23 are each 1; and b216 is 3; and b217 is 4. 

    PNG
    media_image3.png
    448
    573
    media_image3.png
    Greyscale

The second host material of H2-31 of Park ‘968 has identical structure of Applicant’s third compound of Formula 3-1(1), wherein A32 is a C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; L311 is an unsubstituted C3-C60 carbocyclic group (phenylene); a31 and a32 are each 0; a311 is 1; R311 is a substituted C1-C60 heteroaryl group (triazinyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R31 is hydrogen; R32 are each independently hydrogen or an unsubstituted C1-C60 heteroaryl group (dibenzothiophene); and b31 and b32 are each independently an integer from 1 to 4.

    PNG
    media_image4.png
    536
    573
    media_image4.png
    Greyscale

The first host material of H1-35 of Park ‘968 has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42 is 1; a411 is 1; R42 and R411 are each unsubstituted C6-C60 aryl group (phenyl); R45 through R48 are each hydrogen; b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3.
The organic light-emitting device of Park ‘968 (Example 1-3) reads on all the limitations of claims 1-13, 15, and 17.
The organic light-emitting device of Park ‘968 (Example 1-3), wherein the dopant of Compound D-25 of Park ‘968 has the following structure
 
    PNG
    media_image5.png
    297
    412
    media_image5.png
    Greyscale

The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 1; two L402(s) are identical to each other; L402 is an organic ligand (phenylpyridine ligand); xc2 is 2; X401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (pyridine); A402 is a C5-C60 carbocyclic group (benzene); X405 and X406 are each single bond; R401 and R402 are each hydrogen, a substituted or unsubstituted C1-C20 alkyl groups (methyl), or a substituted or unsubstituted C6-C60 aryl group (phenyl); and xc11 is 0; and xc12 are 2, meeting all the limitations of claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1).
Regarding claim 19, the organic light-emitting device of Park ‘968 reads on all the features of claims 1-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-31 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The third compound (H2-31 of Park ‘968) is not one of H3-1 through HT3-22.
However, Park ‘968 teaches a third compound (H2-74 in [049]; second host of Park ‘968 having general formula 2 of Ahn in [012]) which can be used with the mixed host material with H1-35 of Park ‘968 (because H1-35 is the first host of Park ‘968 having general formula 1 of Park ‘968 in [008]) to make the emission layer of an organic light-emitting device ([008]).

    PNG
    media_image6.png
    362
    539
    media_image6.png
    Greyscale

The third compound (H2-74 of Park ‘968) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is N[(L321)a321-R321]; a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (quinazoline), wherein the substituents are a C6-C60 aryl groups (phenyl-substituted phenyl); R321 is a C1-C60 aryl group; R31, R33, and R34 are each hydrogen; b31 and b34 are each 4; and b33 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device (Example 1-3) of Park ‘968 by substituting the third compound (H2-31 of Park ‘968) with the compound of H2-74 of Park ‘968, as taught by Park ‘968.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host materials (the second host of Park ‘968 having general formula 2 of Park ‘968) of the organic light-emitting device of Park ‘968 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-74 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The first compound (HTL Compound of Park ‘968) is identical to Applicant’s HT3; the second compound (H4-56 of Park ‘968) is identical to Applicant’s HT2-2; the third compound (H2-74 of Park ‘968) is identical to Applicant’s H3-11; and the fourth compound (H1-35 of Park ‘968) is identical to Applicant’s H4-5, meeting all the limitations of claim 19.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Park et al. (US 2015/0364696 A1, hereafter Park ‘696), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189, hereafter Vo) and Wakimoto et al. (US 2002/0149010 A1, hereafter Wakimoto).
Regarding claim 16, the organic light-emitting device of Park ‘968 reads on all the features of claims 1-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-31 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 does not disclose a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Park ‘968 does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([063]).
Park ‘696 teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park ‘696 exemplifies TCNQ as the p-type dopant ([101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Park ‘968 by 
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park ‘696.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-31 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region; and the hole transport region comprises TCNQ.
The organic light-emitting device of Park ‘968 as taught by Park ‘696 reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as taught by Park ‘696 has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Park ‘968 as taught by Park ‘696 as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Park ‘968 as taught by Park ‘696 as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0213968 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HTL Compound of Park ‘968), a second hole transport layer (second compound of H4-56 of Park ‘968), an emission layer (third compound of H2-31 of Park ‘968 as a host, fourth compound of H1-35 of Park ‘968 as a host, and D-25 of Park ‘968 as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Park ‘968 teaches that an electronic apparatus (“display system”) can be produced by using the organic light-emitting device of the invention ([067]); however, Park ‘968 does not teach an electronic apparatus comprising a thin film transistor.
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park ‘968 by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The resultant device is an electronic apparatus comprising the organic light-emitting device of Park ‘968, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claims 1-10, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2017/0117488 A1, hereafter Ahn).
Regarding claims 1, Ahn discloses an organic light-emitting device (“organic electroluminescent device” in [009]; “Example 4-1” in [065], [079], and Table 3) comprising a first electrode (“anode”; ITO), a first hole transport layer (“HTL1”; Compound HT-1), a second hole transport layer (“HTL2”; Compound HT-4), a emission layer (“first host” of Compound H1-287, “second host” of Compound H2-496, and “dopant” of Compound D-96), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image7.png
    303
    588
    media_image7.png
    Greyscale

The first hole transport layer material of HT-1 of Ahn has identical structure of Applicant’s first compound of Formula 1, wherein L11 and L12 are each an unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.

    PNG
    media_image8.png
    307
    560
    media_image8.png
    Greyscale

The second hole transport layer material of HT-4 of Ahn has identical structure as Applicant’s second compound of Formula 2, wherein A21 is C3-C60 carbocyclic group (benzene); L21 is Formula 5-1; Z1 is hydrogen; d4 is 0; a21 is 1; a22 and a23 are each 0; R21 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituent is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R22 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each 1-C60 alkyl group (methyl); R23 are each unsubstituted C6-C60 aryl group (phenyl); R211 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R212 , R213, and R217 are each hydrogen; R214 and R215 are each unsubstituted C1-C60 alkyl group (methyl); at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R22 is Formula 2b); all of R21 to R23 are not each a group represented by Formula 2a; b21, b22, and b23 are each 1; b216 is 3; and b212,  b213, and b217 are each 4.

    PNG
    media_image9.png
    376
    434
    media_image9.png
    Greyscale

The host material of H1-287 of Ahn has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42, a43, and a411 are each 0; R42 and R411 are each unsubstituted C6-C60 aryl group (naphthalene); b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3.
The third compound (H2-496 of Ahn) is not represented by one of formulas 3-1(1), 3-1(2), 3-2(1) to 3-2(4), 3-3(1), 3-3(2), or 3-4(1) of claim 14.
However, Ahn teaches a third compound (H2-406 among the example compounds in [045]; second host of Ahn having general formula 2 of Ahn in [009]) which can be used with the fourth compound of H1-287 of Ahn (because H1-287 is an example of the first host of Ahn having general formula 1 of Ahn in [009]) to make the emission layer of an organic light-emitting device ([009]).

    PNG
    media_image10.png
    320
    494
    media_image10.png
    Greyscale

The third compound (H2-406 of Ahn) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is C(R321)(R322); a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (triazinyl), wherein the substituents are substituted C6-C60 aryl groups (phenyl); R321 and R322 are each unsubstituted C-1-C60 alkyl (methyl); b31 and b34 are each 4; and b33 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host materials (second host of Ahn having general formula 2 of Ahn) of the organic light-emitting device of Ahn would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The modified organic light-emitting device of Ahn reads on all the limitations of claims 1-10, 12-13, and 15.
The modified organic light-emitting device of Ahn, wherein the dopant of Compound D-136 of Ahn has the following structure.
 
    PNG
    media_image11.png
    261
    411
    media_image11.png
    Greyscale

 The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 2; two L401(s) are identical to each other; L402 is an organic ligand (the right side ligand in the figure above); xc2 is 1; X401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (quinoline); A402 is a C5-C60 carbocyclic group (dibenzofuran); X405 and X406 are each single bond; R401 and R402 are each hydrogen or a substituted or unsubstituted C1-C20 alkyl groups (isopropyl and methyl); and xc11 and xc12 are each 0, meeting all the limitations of claims 17-18.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) as applied to claims 1-10, 12-13, 15, and 17-18 above, further in view of Park et al. (US 2015/0364696 A1), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189) and Wakimoto et al. (US 2002/0149010 A1).
Regarding claim 16, the modified organic light-emitting device of Ahn reads on all the features of claims 1-10, 12-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Ahn does not disclose a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Ahn does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([060]).
Park ‘696 teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park ‘696 exemplifies TCNQ as the p-type dopant ([101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by adding a p-type dopant of TCNQ in the hole transport region, as taught by Park ‘696.
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park ‘696.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, 
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region; and the hole transport region comprises TCNQ.
The organic light-emitting device of Ahn as taught by Park ‘696 reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Ahn as taught by Park ‘696 has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Ahn as taught by Park ‘696 as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Ahn as taught by Park ‘696 as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) as applied to claims 1-10, 12-13, 15, and 17-18 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012).
Regarding claim 20, the modified organic light-emitting device of Ahn reads on all the features of claims 1-10, 12-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, 
Ahn teaches that an electronic apparatus (“display device”) can be produced by using the organic light-emitting device of the invention ([063]); however, Ahn does not teach an electronic apparatus comprising a thin film transistor.
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ahn by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The resultant device is an electronic apparatus comprising the modified organic light-emitting device of Ahn, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Claims 1-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1, hereafter Montenegro).
Regarding claims 1-13, 15, and 17-18, Ahn discloses an organic light-emitting device (“organic electroluminescent device” in [009]; “Example 4-1” in [065], [079], and Table 3) comprising a first electrode (“anode”; ITO), a first hole transport layer (“HTL1”; Compound HT-1), a second hole transport layer (“HTL2”; Compound HT-4), a emission layer (“first host” of Compound H1-287, “second host” of Compound H2-496, and “dopant” of Compound D-96), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image7.png
    303
    588
    media_image7.png
    Greyscale

The first hole transport layer material of HT-1 of Ahn has identical structure of Applicant’s first compound of Formula 1, wherein L11 and L12 are each an unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-1-C60 alkyl group (methyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.

    PNG
    media_image9.png
    376
    434
    media_image9.png
    Greyscale

The host material of H1-287 of Ahn has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42, a43, and a411 are each 0; R42 and R411 are each unsubstituted C6-C60 aryl group (naphthalene); b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3.
The third compound (H2-496 of Ahn) is not represented by one of formulas 3-1(1), 3-1(2), 3-2(1) to 3-2(4), 3-3(1), 3-3(2), or 3-4(1) of claim 14.
However, Ahn teaches a third compound (H2-406 among the example compounds in [045]; second host of Ahn having general formula 2 of Ahn in [009]) which can be used with the fourth compound of H1-287 of Ahn (because H1-287 is an example of the first host of Ahn 

    PNG
    media_image10.png
    320
    494
    media_image10.png
    Greyscale

The third compound (H2-406 of Ahn) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is C(R321)(R322); a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (triazinyl), wherein the substituents are substituted C6-C60 aryl groups (phenyl); R321 and R322 are each unsubstituted C-1-C60 alkyl (methyl); b31 and b34 are each 4; and b33 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by substituting the third compound (H2-496 of Ahn) with the compound of H2-406 of Ahn, as taught by Ahn.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the 
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The second compound (HT-4 of Ahn) is not one of HT2-1 through HT2-75 as required in claim 19.
Montenegro discloses hole transport material ([004]) for organic light-emitting devices. 
Montenegro teaches that the hole transport material can be used for the second hole transport layer (“exciton blocking layer”) which is the layer directly adjacent to an emission layer on the anode side ([110]).
Montenegro exemplifies a hole transport material (HTM1) used as the second hole transport layer material (“exciton blocking layer” or “EBL”) of an organic light-emitting device (Example 1 in [185]-[186]; E1 in Table 1).

    PNG
    media_image12.png
    255
    593
    media_image12.png
    Greyscale

The hole transport material of Montenegro (HTM1 of Montenegro) has identical structure as the second compound of Formula 2 of claim 1, wherein A21 is a C3-C60 carbocyclic group (benzene); a21, a22, and a23 are each 0; R21 is an unsubstituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R22 is a substituted C6-C60 aryl group (phenyl), each substituted with an unsubstituted C6-C60 aryl group (phenyl); R23 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R214 and R215 are each unsubstituted C1-C60 aryl group (phenyl), wherein R214 and R215 are optionally linked to form a saturated or unsaturated ring; at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R21 is Formula 2b); b21, b22, and b23 are each 1; and b216 is 3; and b217 is 4. 
Montenegro further teaches that the hole transport material of the invention provides high thermal stability ([004]) and improved efficiencies and significantly better lifetime ([186]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by substituting the second hole transport layer material with the compound of Montenegro (HTM1), as taught by Montenegro.
The motivation of doing so would provide the organic light-emitting device with high thermal stability and improved efficiencies and significantly better lifetime, based on teaching of Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the second hole transport layer material (exciton blocking layer or the layer directly adjacent to the emission layer on the anode side) of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The organic light-emitting device of Ahn as modified by Montenegro reads on all the limitations of claims 1-13 and 15.
The organic light-emitting device of Ahn as modified by Montenegro, wherein the dopant of Compound D-136 of Ahn has the following structure.
 
    PNG
    media_image11.png
    261
    411
    media_image11.png
    Greyscale

 The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 2; two L401(s) are identical to each other; L402 is an organic ligand (the right side ligand in the figure above); xc2 is 1; X401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (quinoline); A402 is a C5-C60 carbocyclic group (dibenzofuran); X405 and X406 are each single bond; R401 and R402 are each hydrogen or a substituted or unsubstituted C1-C20 alkyl groups (isopropyl and methyl); and xc11 and xc12 are each 0, meeting all the limitations of claims 17-18.
Regarding claim 19, the organic light-emitting device of Ahn as modified by Montenegro reads on all the features of claims 1-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the 
The third compound (H2-496 of Ahn) does not read on the limitation of claim 19.
However, Ahn teaches a third compound (H2-74 in [045]; second host of Ahn having general formula 2 of Ahn in [009]) which can be used with the fourth compound of H1-287 of Ahn (because H1-287 is an example of the first host of Ahn having general formula 1 of Ahn in [009]) to make the emission layer of an organic light-emitting device ([009]).

    PNG
    media_image13.png
    365
    551
    media_image13.png
    Greyscale

The third compound (H2-74 of Ahn) has identical structure of Applicant’s Formula 3-2(1) of claim 1, wherein A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is N[(L321)a321-R321]; a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (quinazoline), wherein the substituents are a C6-C60 aryl groups (biphenyl); R321 is a C1-C60 aryl group; R31, R33, and R34 are each hydrogen; b31 and b34 are each 4; and b33
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by substituting the third compound (H2-406 of Ahn) with the compound of H2-74 of Ahn, as taught by Ahn.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host materials (second host of Ahn having general formula 2 of Ahn) of the organic light-emitting device of Ahn would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-74 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The first compound (HT-1 of Ahn) is identical to Applicant’s HT3; the second compound (HTM1 of Montenegro) is identical to Applicant’s HT2-18; the third compound (H2-74 of Ahn) is identical to Applicant’s H3-11; and the fourth compound (H1-287 of Ahn) is identical to Applicant’s H4-11, meeting all the limitations of claim 19. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1) as applied to claims 1-13, 15, and 17-18 above, further in view of Park et al. (US 2015/0364696 A1), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189) and Wakimoto et al. (US 2002/0149010 A1).
Regarding claim 16, the organic light-emitting device of Ahn as modified by Montenegro reads on all the features of claims 1-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The device of Ahn as modified by Montenegro does not include a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Ahn does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([060]).
Park ‘696 teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park ‘696 exemplifies TCNQ as the p-type dopant ([101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn as modified by Montenegro by adding a p-type dopant of TCNQ in the hole transport region, as taught by Ahn and Park ‘696.
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park ‘696.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region; and the hole transport region comprises TCNQ.
The organic light-emitting device of Ahn as taught by Montenegro and Park ‘696 reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Ahn as taught by Montenegro and Park ‘696 has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Ahn as taught by Montenegro and Park ‘696 as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Ahn as taught by Park ‘696 as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1) as applied to claims 1-13, 15, and 17-18 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012).
Regarding claim 20, the organic light-emitting device of Ahn as modified by Montenegro reads on all the features of claims 1-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Ahn as modified by Montenegro does not disclose a specific electronic apparatus comprising the organic light emitting device of Anh as modified by Montenegro having electrically contact to a thin film transistor; however, Ahn does teach that an electronic apparatus (“display device”) can be produced by using the organic light-emitting device of the invention ([063]).
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ahn as modified by Montenegro by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant device is an electronic apparatus comprising the organic light-emitting device of Ahn as modified by Montenegro, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786